Citation Nr: 0604398	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition.

2.  Entitlement to service connection for a bowel 
condition/diverticulitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had over twenty four years of active duty service 
when he retired in March 1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2004 the Board remanded the issues for further 
development.  


FINDINGS OF FACT

1.  Any current right ankle disability was not manifested 
during the veteran's active duty service nor is any right 
ankle disability otherwise related to such service.

2.  Any current left ankle injury during the veteran's active 
duty service was acute and transitory and did not result in 
chronic left ankle disability.

3.  The veteran's bowel condition/diverticulitis is related 
to service.  


CONCLUSIONS OF LAW

1.  A bilateral ankle condition was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The veteran's bowel condition/diverticulitis was incurred 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and March 2001 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the March 2001 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining, as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the March 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2001, which was prior to the 
September 2001 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA medical records and 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims.

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral ankle condition

The service medical records are negative for treatment of a 
right ankle disorder.  The records showed that in May 1976 
the veteran sprained his right foot.  In October 1983 he 
twisted his left ankle.  November 1983 entries showed the 
veteran had tenderness, slight edema, and strained ligaments 
of his left ankle.  A February 1984 record indicated that the 
veteran had left ankle pain for 4 months and the assessment 
was unresolved ligament strain.  The veteran's December 1998 
retirement examination was negative for any bilateral ankle 
disorders.  

A February 2001 VA examination showed that ankle mobility 
appeared normal on both sides.  X-rays of the ankles revealed 
questionable osteochondral defect, medial aspect right talar 
dome.  The diagnosis was normal examination right and left 
ankles.  

The veteran underwent a VA examination in December 2004.  In 
reporting the veteran's subjective medical history the 
examiner noted that the veteran had no specific injury to the 
ankle in service other than a sprain.  Since service, the 
left ankle apparently did occasionally flare-up about every 2 
days for a few minutes.  The right ankle flared up about 
every 3 hours for a few minutes.  Physical examination found 
no instability of the right or left ankle.  X-rays of the 
ankles were normal.  The examiner pointed out that there was 
no documentation of an alleged injury to the veteran's right 
ankle in service and his last in-service treatment for a left 
ankle injury was in February 1984.  There was no 
documentation of any subsequent treatment for his remaining 
14 years in service.  No problems were noted on periodic 
physical examinations or the retirement examination.  The 
examiner opined that the veteran had likely as not ankle 
sprain on the left side, fully resolved, without residual, 
likely as not is related to military service, but no residual 
of right ankle, normal examination, no instability, minor 
arthralgia, likely as not is not related to military service 
and has no residual.  There was no evidence that repeated 
motion led to pain, fatigue, weakness, or lack of endurance.  

The veteran in a January 2005 statement asserted that during 
his VA November 2004 examination he was evaluated for his 
bowel and bilateral ankle disorders.  He requested a separate 
examination for his ankles.  The record shows that in 
November 2004 the veteran had x-rays of his ankles and in 
December 2004 he had a separate VA examination for his 
ankles.  Based on the examiner's report, it is apparent that 
the veteran's claims folder was reviewed in conjunction with 
the examination.  

The Board is thus presented with an evidentiary record which 
shows that any bilateral ankle disorder is not due to 
service.  In light of the negative separation examination 
findings, the Board must assume that in-service ankle 
injuries were acute in nature and had resolved by the time 
the veteran underwent physical examination upon his 
retirement from service.  The February 2001 VA examination 
indicated normal right and left ankles.  Furthermore, during 
the December 2004 VA examination the examiner opined that the 
veteran's in-service left ankle sprain fully resolved with no 
residuals and there was no in-service treatment for the right 
ankle.  While it unclear whether the examiner attributed 
minor arthralgia to the veteran's right ankle or left ankle, 
the examiner opined that as likely as not it was not related 
to military service and had no residual.  

Thus the Board is compelled to find that the preponderance of 
the evidence is against findings that any bilateral ankle 
condition is related to service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Bowel condition/diverticulitis

The service medical records showed that in July 1990, at the 
time of the veteran's surgeries, which included a 
cholecystectomy, colonoscopy, and EGD, hospital diagnosis 
upon admission was cecal diverticulitis.  During his April 
2003 RO hearing, the veteran testified that his chronic bowel 
condition started in 1990.  

The veteran was afforded a VA examination in November 2004.  
In reporting the medical history as presented by the veteran, 
the examiner noted that the veteran had abdominal pain in his 
left upper quadrant that began following the operations of 
cholecystectomy and appendectomy of 1990.  The examiner noted 
that the veteran was claiming that his left upper quadrant 
discomfort was due to diverticulosis.  Stating symptoms began 
following the cholecystectomy and appendectomy operation of 
1990.  The examiner opined that it is as likely as not that 
this condition began while the veteran was in service since 
he stated it began following the cholecystectomy and 
appendectomy carried out in 1990.  

The Board finds that the evidence suggests that there is a 
causal relationship between the veteran's bowel 
condition/diverticulitis and service.  The service medical 
records showed a diagnosis of cecal diverticulitis.  The 
examiner during the November 2004 VA examination opined that 
the veteran's bowel condition/diverticulitis as likely as not 
is due to service.  Therefore, in giving the veteran the 
benefit of the doubt, the Board finds that the evidence is in 
relative equipoise with regard to the claim.  Hence, service 
connection is warranted for a bowel condition/diverticulitis.  
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a bilateral ankle 
condition is denied.  To this extent the appeal is denied.  
Entitlement to service connection for a bowel 
condition/diverticulitis is granted.  To this extent the 
appeal is granted.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


